El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Procede la sentencia confirmatoria.
El proceso investigativo tendente a esclarecer e identi-ficar exitosamente al autor de un crimen no es tarea fácil. Intervienen numerosos factores entre los cuales se destaca la disponibilidad de testigos oculares. Sobre éstos, el criterio cualitativo testimonial, a saber, la habilidad del deponente para percibir el acontecimiento, aptitud para conservarlo en su memoria, capacidad para evocarlo, modo de querer expresarlo, y cómo puede hacerlo, es esencial. El elemento tiempo resulta importante y, de ordinario, afecta estos factores. “Ingredientes adicionales tales como el grado de inteligencia del testigo, su facilidad o dificultad para verbalizar y explicar, el nerviosismo natural que genera la sala de un tribunal, las expectativas de una confrontación de lo atestado con el contrainterrogatorio, el interés en el desenlace final del caso y un sinnúmero de imponderables, imponen sobre los tribunales de instancia la más delicada función del quehacer judicial humano: el descubrir la verdad haciendo el mayor esfuerzo en dirimir prueba conflictiva y en muchas ocasiones incompleta.” García v. A.F.F., 103 D.P.R. 356, 357-358 (1975). Este proceso mental y realidad forense —que corresponde más bien a la disciplina de la psicología del testimonio— nunca puede ser ignorado por un tribunal. Su comprensión y aplicabilidad será en última instancia el elemento que inclinará de uno u otro lado la balanza de la justicia. Como veremos, el caso de autos no favorece la causa del apelante *465Héctor L. Morales Rivera, en su impugnación de las sentencias dictadas por el Tribunal Superior, Sala de Mayagüez, por los delitos de asesinato en primer grado, tentativa de asesinato y dos infracciones al Art. 8 de la Ley de Armas. (1)
A los fines de evaluar los méritos de los errores discutidos es menester sintetizar la prueba creída por el jurado y el juez sentenciador.
El 12 de abril de 1978 los esposos Benito Cruz Justiniano y Ana M. Torres Vargas, vendedores ambulan-tes, tenían estacionada su guagua-negocio frente a la fábrica de atún de Mayagüez. Habían atendido a unos pocos parroquianos. Aproximadamente a la 1:30 p.m. se acercó un joven por el lado derecho del asiento delantero y le pidió a Benito un pantalón. Éste se bajó, fue a la parte posterior del vehículo, abrió la puerta trasera y tomó tres pantalones. Entonces se percató de que no le había preguntado al joven el tamaño del pantalón. Cuando va a virarse para inquirir tal dato “escucha que le dicen que se trata de un asalto” en cuyo momento recibe un disparo; cayó herido seriamente al piso y semi-inconsciente oyó tres más. Pudo observar “por unos segundos” a la persona que le disparó, que tenía una pistola con silenciador, usaba gorra estilo boina, tapándose la mayor parte de la frente, camisa azul tipo banlon, estaba bien recortado, era trigueño, de nariz perfilada, no tenía bigote, de aproxima-damente 18 a 20 años, 5 pies con 6 ó 7 pulgadas de alto, y de 135 a 140 libras de peso. Su esposa, que estaba en el asiento del conductor pasando a una libreta los abonos del día, luego que su esposo se dirigió hacia atrás, oyó un ruido proveniente de esa posición y miró por el espejo retrovisor *466y vio un muchacho con un bate. Luego sintió que otro se acercaba, y encañonándola con una pistola le exigió “los chavos”. Esa persona vestía mahón, calzaba tennis, usaba camisa banlon azul —sin cuello — , tenía un rostro de mujer en un tatuaje en el brazo derecho, se acababa de afeitar y recortar, labios gruesos, nariz regular, no muy perfilado y pelo rizo. Esta persona resultó ser el apelante Héctor L. Morales Rivera. Mientras ocurría este asalto pasó corrien-do el guardia de seguridad de la atunera, persiguiendo al muchacho del bate en la mano —identificado como Rafael Castoire Sánchez— y Morales Rivera le disparó y el guardia cayó muerto. Seguidamente ambos muchachos y un tercero más joven no identificado escaparon y se montaron en un Volkswagen. Ningún policía entrevistó al matrimonio el día de los hechos. Cruz Justiniano estuvo en el hospital varios días. Subsiguientemente, los agentes Alexis Figueroa y Jacobo Ortiz visitaron su residencia para que identificara a los asaltantes por medio de fotografías y además, él y su esposa comparecieron al cuartel en varias ocasiones para observar detenidos. No identificaron a nadie ni ofrecieron descripción de los asaltantes. Sin embargo, se presentó en evidencia el informe suscrito por el policía Jorge Valentín. Consignó como “descripción de los individuos” recopilada a través del agente Montañez lo siguiente: (1) trigueño claro, pelo rizo negro, mediana estatura, de 22 a 25 años de edad; (2) trigueño claro, pelo rizo, nariz perfilada y jacket negro; y (3) un menor de 14 a 16 años, se desconoce esta descrip-ción. La fecha de este informe: el día de los hechos, 12 de abril de 1978.
Así las cosas, la investigación policíaca permaneció inactiva hasta que para diciembre de 1979 —un año, ocho meses del asalto y asesinato— el agente Carlos A. Figueroa entrevistó al Sr. Diblain Irizarry, encargado de asilados de la Escuela Industrial de Mayagüez, con relación a otro caso y éste le informó que el apelante, para el año 1978 le *467había confesado su participación en los sucesos de la atunera. Como consecuencia hizo gestiones para localizarlo y hacer una rueda de detenidos. No pudo. Localizó una ficha y retrato en el Cuartel General de San Juan y el 3 de marzo de 1980 visitó a los testigos Benito Cruz y Ana María Torres. En esta ocasión, incluida la fotografía recién obtenida, ambos sin reserva alguna y por separado identi-ficaron la fotografía del apelante de entre aproximada-mente 100 fotografías sueltas. Ese mismo agente preparó una composición de diez fotografías de personas de rasgos similares al apelante, e incluyó la de éste, y los esposos Cruz-Torres nuevamente lo identificaron. Se preparó la correspondiente acta de identificación el 11 de marzo de 1980 y prestaron ante el fiscal sendas declaraciones juradas. En éstas no aparece que se les preguntara la descripción del apelante. Solamente en la declaración de Benito se ofrece una descripción de un joven, de unos 20 años, trigueño, que usaba gorra. Se determinó causa probable en ausencia del apelante y luego de arrestado no se realizó rueda de confrontación. Los esposos Cruz-Torres lo identificaron en la vista preliminar y durante el juicio.
Los ocho (8) señalamientos de error del apelante se pueden agrupar en tres: (1) permitir al Ministerio Público incluir un testigo tardíamente y no suspender el juicio para investigarlo; (2) ilegalidad e inadmisibilidad de la identificación; y (3) inadmisibilidad de prueba sobre admi-siones y error en instrucciones. A base de este esquema los evaluaremos.
Los planteamientos en torno al testigo de cargo adicional y la negativa del tribunal a quo en suspender la vista, se desvanecen ante la admisión del apelante de que “técnicamente el testigo fue anunciado a tiempo”. La moción del Ministerio Fiscal fue suscrita y fechada el 17 de septiembre de 1980; y el señalamiento fue hecho para el 25. En este día se le entregó a la Defensa la declaración jurada del testigo y, accediendo a una solicitud, se ordenó a *468la institución en que trabajaba —Escuela Industrial de Mayagüez— poner a disposición de la defensa para exa-men los récords de empleo y asistencia del testigo. Aun así la prueba de cargo no comenzó a desfilarse hasta el día 29. No hubo abuso de discreción judicial. Valentín v. Torres, 80 D.P.R. 463, 476 (1958).
Con referencia a la identificación del apelante tampoco se cometieron los errores. Veamos. Aduce que debió supri-mirse la identificación de fotografías en la que se utilizó una foto obtenida cuando era menor de 18 años. Se refiere a la foto que localizó el agente Carlos Figueroa en el Cuartel General en San Juan. El apelante olvida que esta foto le fue tomada cuando fue arrestado el 17 de marzo de 1978 en San Juan en ocasión de haber sido acusado por otro delito, sobre el cual el Tribunal Tutelar de Menores renunció su jurisdicción desde el 21 de febrero de 1978. A partir de esa fecha estaba disponible su fotografía. Véase Pueblo v. Domínguez Fraguada, 105 D.P.R. 537 (1977). Es más, para el 21 de septiembre de 1978 el apelante se había declarado culpable en el Tribunal Superior, Sala de Adultos. Además, le aplicaría al apelante nuestra doctrina de Pueblo v. Rey Marrero, 109 D.P.R. 739, 741 (1980), en que resolvimos que “la identificación del imputado, hecha en el acto del juicio por testigos oculares de los hechos delictivos ventilándose, es admisible bajo las circunstancias aquí presentes, no empece que durante el curso de la investigación policíaca se utilizara, para fines de su identificación por dichos testigos, una fotografía tomádale al imputado sin su consentimiento y mientras permanecía detenido ilegalmente en un cuartel de policía”.
Tampoco se cometió error en cuanto a la identificación por el método de fotografías. No están presentes factores negativos tales como sugestibilidad, falta de espontaneidad y carencia de confiabilidad. Véase Pueblo v. Rosso Vázquez, 105 D.P.R. 905 (1977); Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976); Pueblo v. Rivera Vázquez, 102 D.P.R. *469758 (1974). La prueba refleja que desde el punto de vista formal y procesal se siguió fielmente el trámite establecido en la Regla 252.2(b) de Procedimiento Criminal en cuanto a condiciones separadas, número de fotografías, rasgos similares, composición y acta. En el aspecto sustantivo se cumplieron satisfactoriamente los criterios enumerados como indicadores en Pueblo v. Peterson Pietersz, 107 D.P.R. 172 (1978), reafirmado en Pueblo v. Rey Marrero, supra. Veamos. (1) Dos testigos, los esposos Cruz-Torres tuvieron amplia oportunidad de observarlos en las siguientes condi-ciones favorables: era de día; ninguno de los asaltantes se cubrió el rostro; se acercaron y se expusieron plenamente a la vista de sus víctimas; (2) La señora Torres tuvo de frente y visible por tiempo suficiente al apelante, ya que éste le reclamó dinero —tenía que prestarle atención— antes de que ella se percatara de que su esposo estaba herido y ocurriera el incidente en que murió el guardia de seguridad. El señor Cruz, aunque no se fijó en el físico del primer muchacho que le pidió el pantalón, al virarse vio y observó por varios segundos a la persona que le disparó; (3) La fidelidad de la descripción de los asaltantes queda claramente expuesta en la Exposición Narrativa de la Prueba. Aunque ninguno de los testigos oculares los describió originalmente en declaraciones juradas, según hemos visto, el informe de la Policía realizado por el agente Valentín, el día del suceso, describe con bastante grado de fidelidad y exactitud las características físicas de los asaltantes, en particular la del apelante; (4) A la primera oportunidad en que les mostraron una foto del apelante, ambos testigos, separadamente, lo identificaron positivamente y sin lugar a dudas; (5) El transcurso de tiempo está presente y en apariencia afectaría la confiabi-lidad de la identificación. Sin embargo, el lapso de dos años entre la comisión del delito y la confrontación en lugar de debilitar la identificación la robustece. Nos explicamos. El apelante no demostró que a raíz de los *470hechos se les mostrara a los testigos Cruz-Torres foto alguna de su persona. Su testimonio de que fue arrestado, fichado y fotografiado en Mayagüez para investigarlo no mereció crédito a los juzgadores. Adviértase que a los testigos oculares les mostraron originalmente muchas fotografías y ellos afirmativamente atestaron que la foto del apelante no estaba incluida. Tomamos conocimiento judicial de los miles de récords y fotografías acumulados por la Policía en el desempeño de sus labores. Por el contrario, su planteamiento en torno a la alegada legalidad de la fotografía establece que no es hasta diciembre de 1979 que el agente Figueroa localizó su fotografía en San Juan. Al mostrársela entonces a los testigos el 3 de marzo de 1980. lo identifican. Si alguna conclusión se puede derivar de lo expuesto es que la identificación es absolu-tamente confiable. Los testigos no pudieron antes recono-cerlo porque no estaba su fotografía. Cuando ésta fue incluida lo hicieron.
En resumen, la totalidad de circunstancias descritas abonan la conclusión de que la identificación por fotografías fue correcta y ajustada en derecho.
Réstanos considerar los apuntamientos sobre la proce-dencia de las admisiones hechas por el apelante y la negativa a una instrucción en particular. Ambos están relacionados entre sí.
El primero no fue cometido. Era admisible el testimonio de Diblain Irizarry para demostrar que el apelante le había manifestado su participación en el asalto de la atunera. Ahora bien, erró el tribunal de instancia al negarse a transmitir al jurado la instrucción en el sentido de que “la regla establecida es que la convicción de un acusado tiene que descansar en algo más firme que una mera admisión o confesión no corroborada”. Pueblo v. Pérez Fernández, 95 D.P.R. 919 (1968). La instrucción correcta sobre el tema debe ser:
*471Para que una admisión sea suficiente para concluir que el acusado es culpable del delito que se le imputa debe haber alguna otra prueba que corrobore la admisión con el delito que se le imputa pero no es necesario que la evidencia corroborativa por sí sola e independientemente de la admi-sión establezca el corpus delicti; ni la culpabilidad del acusado fuera de duda razonable; ni tiene que tener un carácter concluyente. Evidencia circunstancial puede ser suficiente corroboración y cuando hay alguna evidencia aliunde tendiente a establecer el corpus delicti, la admisión puede ser considerada en relación con esa evidencia para establecer el corpus delicti. Ver Pueblo v. Pérez Fernández, supra.
Sin embargo, el error no puede catalogarse como perjudicial. La prueba sobre la identificación satisface plenamente la función corroborativa que exige la doctrina. Y la veracidad de esta identificación y la participación del apelante en el crimen queda fortalecida con su inexplicable presencia en la ciudad de Mayagüez —residía en San Juan— para el día de los hechos.
El error sobre insuficiencia de la prueba elaborado por el apelante a base de la posición del vehículo y trayectoria de los proyectiles disparados es especulativo por la fragili-dad de su base. Correctamente argumenta el Procurador General que en “lo relativo a la supuesta incongruencia en el testimonio de Ana María Torres Vargas, en torno al desenlace de los hechos, lo que se desprende es todo lo contrario: la reproducción detallada del incidente trágico. Nótese la concordancia entre la aseveración de la citada testigo al efecto de que al primer disparo al occiso Reynaldo Vélez Arroyo se le cayó el arma de las manos y que el acusado le hizo dos disparos más a aquél. [E.N.P., pág. 11], confróntese con el testimonio del Dr. Jesús Vega López, al efecto de que el occiso recibió una herida de bala en la mano derecha. Y que en total recibió tres heridas de entrada de bala”. (E.N.P., págs. 25 y 27.)
No existe duda en nuestras conciencias, como tampoco la hubo en las del jurado y el juez sentenciador respecto a la culpabilidad del apelante.

*472
Se dictará sentencia confirmatoria.

El Juez Asociado Señor Dávila emitió opinión disidente a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.

 Respectivamente fue condenado a las penas de reclusión perpetua con trabajos forzados; de cinco (5) a diez (10) años de reclusión con trabajos forzados; y de tres (3) a cinco (5) años de reclusión con trabajos forzados en los otros dos casos. Dichas sentencias fueron consecutivas entre sí, con abono de cualquier prisión preventiva.